Citation Nr: 0926550	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-35 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The appellant is the widow of a Veteran who had recognized 
service from September 1949 to October 1952 and from May 1954 
to January 1961.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the Veteran's death and DIC 
benefits pursuant to 38 U.S.C.A. § 1318.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on May 13, 2009.  A copy 
of the hearing transcript has been reviewed and has been 
associated with the file.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the Veteran died 
in August 2006 and lists the immediate cause of death as 
recurrent aspiration pneumonia due to end stage vascular 
dementia.

2.  Recurrent aspiration pneumonia and end stage vascular 
dementia was not present during the Veteran's military 
service, and the preponderance of evidence is against a 
finding that the Veteran's cause of death is related to his 
service, including his service-connected disabilities.

3.  At the time of the Veteran's death, he was service-
connected for severe deformity, left elbow flail joint, rated 
at 50 percent from January 1961; paroxysmal tachycardia, 
rated at 10 percent from January 1961, amputated tip of left 
middle finger, with a noncompensable rating from January 
1961, for a combined evaluation of 60 percent, effective 
January 1961.


CONCLUSION OF LAW

A disability incurred or aggravated in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of a Veteran's death, VCAA notice must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC, there is 
no preliminary obligation on the part of VA to conduct a pre- 
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

In the present case, VA provided the appellant with a VCAA 
letter in October 2006.  In the notice letter, the RO 
specifically informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  She also was informed at that time that to support 
her claim, VA needed medical evidence showing that the 
Veteran's service-connected disability caused or contributed 
to the Veteran's death.  Alternatively, that the Veteran was 
continuously rated totally disable due to service connected 
condition for at least 10 years before death.  The appellant 
was asked to provide evidence showing a reasonable 
probability that the condition that the Veteran died from was 
caused by an injury or disease that began during service.

Although the appellant was not specifically informed that 
service connection was in effect for severe deformity of left 
flail joint, paroxysmal tachycardia and amputation of tip of 
left middle finger, she demonstrated actual knowledge of this 
fact in her May 2009 testimony.  At her May 2009 hearing 
before the undersigned, she advanced a theory of entitlement 
on the basis of the Veteran's vascular dementia provoked the 
Veteran's demise.  She indicated actual knowledge that the 
Veteran was 60 percent service connected during his lifetime, 
stating 50 for his arm and 10 for his heart.  Therefore, 
there can be no question that she knew that the Veteran 
received service-connected compensation for his disabilities 
and that she needed to show that the Veteran's death was due 
to service or a service-connected disability. The defective 
notice has caused no prejudice.

Regardless of any defect in the notice, the appellant 
demonstrated her affirmative understanding of what was 
necessary to substantiate her claim in her hearing in May 
2009.  Thus, the purpose of the notice, to ensure that she 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated.  She had actual 
knowledge of what was necessary to substantiate her claim 
prior to the Board's consideration of this matter, ensuring 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that actual 
knowledge by the claimant cures defect in notice).  See Hupp, 
supra.

The appellant has not been provided notice concerning the 
effective date to be assigned in the event service connection 
for the cause of death is granted.  See Dingess, supra.  
Inasmuch as the Board is denying the claim, the Board finds 
that the appellant has not been prejudiced by this notice 
deficiency.  The Board finds that the appellant was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains private medical records, a death certificate, 
the appellant's statements, service medical records, VA 
medical records and a DD-214.  

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's service connection claim for the 
cause of the Veteran's death.   Under 38 U.S.C.A. § 5103A,  
VA has a duty to obtain a medical opinion when such an 
examination is necessary to make a decision on the claim.  
Charles v. Principi, 16 Vet. App. 370 (2002).  As will be 
discussed, there is no credible evidence that the Veteran had 
recurrent aspiration pneumonia or end stage vascular dementia 
(the causes of the veteran's death) in-service.  Since the 
veteran's death certificate outlines cause of death which are 
not related to the veteran's service or to his service-
connected disabilities, and since there is no competent 
evidence showing that the veteran's causes of death may be 
associated with an established event, injury or disease in 
service, VA has no duty to provide a medical opinion in this 
case.

In addition, neither the appellant nor her representative has 
identified any additional pertinent available evidence to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of the facts pertinent to this claim.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).



Analysis

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
Veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one which was incurred or aggravated by active 
service, or in the case of certain diseases was demonstrated 
to a compensable degree within one year of the Veteran's 
separation from active duty.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2008).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2008).  

Under 38 C.F.R. § 20.1106 (2008), issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
Veteran's lifetime.

Service Connection for Cause of Death

The Veteran died in August 2006.  A certificate of death 
indicates that the Veteran died from recurrent aspiration 
pneumonia due to end stage vascular dementia.  At the time of 
the Veteran's death, he was service-connected for severe 
deformity, left elbow flail joint, rated at 50 percent from 
January 1961; paroxysmal tachycardia, rated at 10 percent 
from January 1961, amputated tip of left middle finger, with 
a noncompensable rating from January 1961, for a combined 
evaluation of 60 percent, effective January 1961.

Service treatment records are negative for any treatment for, 
or diagnosis of recurrent aspiration pneumonia or vascular 
dementia.  There is no evidence of either disability until 
many years following separation from service.  Importantly, 
the record does not contain any medical opinions directly 
relating recurrent aspiration pneumonia or vascular dementia 
to the Veteran's active service or a service-connected 
disability.  

Throughout the current appeal, the appellant maintains that 
the Veteran died from his vascular dementia, which she 
contends was due to his service-connected paroxysmal 
tachycardia (irregular, fast heartbeat).  She testified that 
the Veteran died from a heart condition, although she was 
advised it was pneumonia.  (See hearing transcript, page 3).  
The appellant is competent to testify as to any observations 
she made about the Veteran or even statements that the 
Veteran may have made to her.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, she is not 
competent to offer opinions on a medical diagnosis or 
causation, including the cause of the Veteran's death.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992). 

The appellant has not provided a medical opinion or other 
evidence (e.g. medical treatise articles) to advance her 
theory regarding the Veteran's cause of death.  The available 
medical evidence does not establish such a correlation.  The 
Veteran's VA outpatient records from August 1999 to August 
2006 have been reviewed.  His records dated in August 1999 
shows that the Veteran was diagnosed with dementia, not 
otherwise specified following complaints of memory loss 
beginning the preceding six months.  A nexus to service was 
not shown.     

The Veteran's terminal medical records show that he was 
hospitalized in July 2006 just prior to his death because of 
worsening dementia and pneumonia.  He was transferred to 
nursing home care on July 25, 2006.  At that time, the 
Veteran was unable to communicate his pain level and required 
total assistance with his activities of daily living.  The 
Veteran experienced dysphagia (difficulty swallowing) and was 
noted to be aspirating when trying to eat.  The appellant 
eventually requested only palliative care, and the Veteran 
expired in August 2006.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  Initially, the Board notes 
that the appellant's contentions that the Veteran's service-
connected paroxysmal tachycardia contributed to or caused his 
death.  The Board has carefully considered the lay assertions 
of the appellant and her representative.  However, as stated, 
her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, Id.   The Board can find no evidence that the 
Veteran's service-connected disabilities including, 
paroxysmal tachycardia caused or contributed to his death.  
Rather, the evidence, by way of a death certificate lists the 
cause of death as recurrent aspiration pneumonia and that the 
approximate interval between onset and death was 6 weeks.  It 
was also reported that the recurrent aspiration pneumonia was 
due to or as a consequence of end stage vascular dementia.

Accordingly, the preponderance of the evidence is against the 
appellant's claim; the benefit-of-the-doubt provision does 
not apply.  Service connection for the cause of the Veteran's 
death is not warranted. 


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


